DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on an application filed in France on 11/8/17. However, it is noted that Applicant has not filed a certified copy of the FR1760487 application as required by 37 CFR 1.55.

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-5 in the reply filed on 11/1/21 is acknowledged.  The traversal is on the grounds that the apparatus as claimed cannot be used to practice another material different process; examiner has not provided any reasonable example. In response, examiner submits that the enclosure apparatus as claimed can be used to practice another material different process which does not require two metallic skins or a metallic cellular structure, as noted in the restriction. Applicant also argues that the search and examination of all groups would not impose a serious burden. This is not found persuasive because the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) and prior art applicable to one invention would not likely be applicable to another invention. For instance, an enclosure apparatus applicable to the apparatus group may not be applicable to method claims performing the recited steps. The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Eilert et al. (US 2006/0210821, hereafter “Eilert”) in view of Gillespie et al. (US 5705794).
Regarding claim 1, Eilert discloses a method for manufacturing a structural or acoustic panel 40 for a nacelle of an aircraft propulsion unit (nacelle- [0025, 0048]), the structural or acoustic panel comprising two metallic skins 42 & 44 and a metallic cellular structure 46 (fig. 1; [0029, 0034]), the method comprising an arrangement of one of the two metallic skins, called a working skin, such that the working skin delimits a first volume and a second volume of an enclosure 12 (die set- fig. 1, [0026]), and an arrangement of the metallic cellular structure within the second volume of the enclosure (fig. 1, [0036]), wherein the method further comprises heating the working skin so as to assemble the working skin and the metallic cellular structure by at least one of brazing and diffusion bonding [0037, 0043]. It is noted that “a first volume” and “a second volume” are relatively broad; they are limited by neither any specific structure nor any area/size within the enclosure.
Concerning heating by infrared electromagnetic radiation, Eilert teaches that the panel/preform 40 can be heated by providing an electromagnetic field and mentions several prior art references with respect to heating in a die enclosure [0037]. Gillespie (US 5705794) is one of these prior art and discloses 
As to claim 2, Eilert discloses the method further comprising a gaseous pressurization of the first volume (e.g. chamber 54) of the enclosure so as to press and hold the working skin 44 against the metallic cellular structure 46 (fig. 1; [0036, 0039]).  
As to claim 3, Gillespie discloses pre-heating the working skin and forming the working skin by heating with electromagnetic radiation so as to conform the working skin to the metallic cellular structure (zone I- figs. 1, 5), the first volume of the enclosure being pressurized by a gas during forming. Eilert also recognizes applying heating while pressurizing the first volume of the enclosure. Hence, Eilert as modified by Gillespie in claim 1 above encompasses recited heating and forming step. It is also noted that heating uses same electromagnetic radiation and thus, there is no difference in heating technique for forming step.
As to claim 5, Eilert discloses vacuuming of at least one of the first volume and the second volume of the enclosure using a pump [0039, 0045].
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Eilert in view of Gillespie as applied to claim 3 above, and further in view of Matsen et al. (US 6180932, hereafter “Matsen”).
As to claim 4, Gillespie discloses that during the forming, controlled zone heating of the working skin is carried out from ends up to a center of the working skin to provide deformation of the working skin (figs. 1, 5-7; col. 6, lines 53-65). Concerning uniformity, Matsen (also drawn to brazing honeycomb structural panels in controlled atmosphere) discloses focused induction heating using coils 35 (fig. 7) which eliminates wasteful, inefficient heat sinks (col. 2, lines 47-53), wherein inductive heating press includes forming surfaces having the desired shape of the part (col. 3, lines 3-7). Matsen teaches that the coils provide magnetic field uniformity so that uniform heating ensures that different portions will reach the desired temperature to achieve desired heating, thereby improving temperature uniformity (col. 8, lines 10-20). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to perform uniform heating so as to obtain uniform deformation of the working skin during the forming in the method of Eilert & Gillespie in order to achieve desired temperature and shape of the structural panel. Additionally, artisan of ordinary skill would readily recognize that uneven deformation of the panel/skin would render the product defective. Consequently, it would have been obvious to carry out forming by heating to obtain uniform deformation of the working skin so as to yield uniform shape of the structural part for a nacelle.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/8/20 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636 and direct fax number is (571)270-4636. The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735